BOYER, Acting Chief Judge
(concurring specially).
I concur in the decision here reached. I do not agree with the interpretation of the subject city ordinance as was determined by the trial judge in the previous action; but that judgment is not now before us for review. Were we here reviewing that judgment I would reverse; but since that judgment has become final it is now, in my opinion, the law of the case and was therefore binding on the lower court in the case sub judice and is also binding upon us in disposing of this appeal.